Opinión concurrente emitida por el
Juez Asociado Señor Hernández Denton
a la cual se une el Juez Asociado Señor Alonso Alonso.
Concurro con la resolución del Tribunal por entender que el Tribunal Superior, Sala de San Juan, tiene los poderes y los instrumentos para tomar las medidas cautelares, si alguna, que sean necesarias en un futuro para garantizar un juicio justo e imparcial ante jurado en los procesos criminales que penden ante dicho foro. 3 Wharton’s Criminal Procedure Sec. 485 et seq. (12ma ed. 1975). Si se considera la posposición decretada en dicho proceso a petición de la defensa, cualquier pronunciamiento nuestro en esta etapa sobre los efectos perjudiciales de la divulgación de este informe son especulativos y a destiempo.
Dada la naturaleza del mismo, las partes afectadas tienen derecho a examinarlas y a exponer lo que estimen procedente sin una orden de mordaza que atente contra los derechos de la libertad de prensa. Soto v. Srio. de Justicia, *419112 D.P.R. 477 (1982); Santiago v. Bobb y el Mundo, Inc., 117 D.P.R. 153 (1986); In re San Juan Star Co., 662 F.2d 108 (1er Cir. 1981); Colón Berríos v. Hernández Agosto, 716 F.2d 85 (1er Cir. 1983).
-O—